Title: To George Washington from Major General Israel Putnam, 3 October 1778
From: Putnam, Israel
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 3rd Octor 1778
          
          I sent Mr Putnam down the River yesterday by Water, to learn for certain whether any of the Enemys shipping was up. He return’d last night, and informs me that he went down on the West-side nearly oposite Philips’s; that there is one Gally laying near Philips’s, which is the only Water Craft of any kind, above Fort Washington. The Boats with which the Enemy landed at the Slote, have all returnd to this shore. There is not any considerable number of Shipping at Fort Washington, nor (as I can learn), any disposition made for sending a force up the River.
          The Enemys Main body still continu<es> at Scrawlinburgh, the Liberty Pole, and the New-Bridge; the principal force at the former. I am with great respect Dear Sir Your most Obedt Servt
          
            Israel Putnam
          
          
          P:S: Col: Hall informs me that there is two sergeants of the Deliware Regt Confind in the Provost—there is now a Genl Court Martial sitting here, and as all the Witnesses are with the Brigade, I should wish, if it was consistant, they might be sent here for tryal.
          
        